Citation Nr: 1600600	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the Veteran's lumbosacral strain with degenerative inter-vertebral disc disease and spinal stenosis of the lumbar spine (low back disability), prior to May 28, 2014, and a rating in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's lumbar radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's lumbar radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964, and from January 1965 to January 1967, with additional service in the Naval and Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This matter was previously before the Board in March 2011, July 2013, and November 2014, when it was remanded for additional development.

During the pendency of the appeal, the RO, in a June 2014 rating decision, granted an increased evaluation of 40 percent for the Veteran's low back disability, effective May 28, 2014.  As the grant of a 40 percent rating, effective May 28, 2014, did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In the June 2014 rating decision, the RO also granted service connection for lumbar radiculopathy of the right and left lower extremities as secondary to the Veteran's low back disability, with an evaluation of 10 percent each, effective April 4, 2003.  Although the Veteran has not expressly appeal these ratings, they are deemed a component of the rating for his low back disability, and they are therefore under consideration before the Board in the instant appeal.

In an August 2009 rating decision, the RO denied entitlement to TDIU.  However, in its July 2013 remand order, the Board found that the issue of TDIU was part and parcel of the Veteran's increased rating claim and remanded the issue for appropriate action.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in September 2014, in addition to VA treatment records dating from May 2011 to December 2011, and from September 2000 to May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   The VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased evaluation for his low back disability and to TDIU on an extraschedular basis.  Service connection is currently in effect for the Veteran's low back disability, rated as 40 percent disabling; lumbar radiculopathy of the right lower extremity, rated as 10 percent disabling; lumbar radiculopathy of the left lower extremity, rated as 10 percent disabling; and left varicocele, asymptomatic, rated as noncompensable.  The Veteran's combined evaluation for compensation purposes is 50 percent.  In June 2015, the Director of Compensation Service determined that the Veteran was not entitled to TDIU on an extraschedular basis.  

Unfortunately, an additional remand is needed prior to adjudication of the claims on appeal.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Based on a VA Form 21-8940 filed in October 2013, the Veteran last worked full-time in March 2002 for Goulds Pumps as a foundry lab worker, and he did not leave his last job due to service-connected disability.  

In July 2013, the Board remanded the instant matter, in part, for a new VA orthopedic examination.  In its remand order, the Board instructed the examiner to answer whether radiculopathy was present, and it directed the examiner to reference specific private and VA treatment records concerning the history of the Veteran's radiculopathy diagnoses and symptomatology.  The Board noted that the Veteran has long complained of radiculopathy and lower extremity symptoms, and it highlighted inconsistencies in the Veteran's medical history with respect to radiculopathy.  For instance, in a December 2002 letter, Dr. R.H. provided that based on an October 2002 private electrodiagnostic study, there were no findings to suggest L3 or L4 radiculopathy causing quadriceps weakness, and the Veteran's quadriceps atrophy was not related to a spinal disease.  The Board notes that upon further review of the October 2002 electrodiagnostic study, although Dr. M.P. opined that there was no pattern to suggest radiculopathy at L3 or L4 causing quadriceps weakness, she found moderately severe bilateral S1 radiculopathy, left side greater than right side, with chronic changes in a few right S1 muscles and a wide variety of left S1 muscles.  In her October 2002 report, Dr. M.P. also noted that the Veteran had prolonged or absent H. reflexes, low amplitude posterior tibial nerve conduction studies, and difficult or absent F. waves in the posterior tibial distribution.  According to Dr. M.P., all changes were chronic, including the left lumbosacral paraspinal changes.

In its July 2013 remand order, the Board also pointed to several treatment records from 2006 regarding the Veteran's radiculopathy.  Specifically, in October 2006, chiropractor W.M.'s impressions included sciatica, and in December 2006, Dr. D.H. found spinal stenosis with low back pain syndrome, right sacroilitis, and mild lumbar facet arthropathy.  According to Dr. D.H.'s December 2006 report, the Veteran complained of a throbbing and shooting sensation to his right lower back that radiated down his right leg and into his foot.  At a December 2006 VA spine examination, the Veteran complained of low back pain radiating to his right leg, but the examiner did not find evidence of radiculopathy of the right lower extremity.  However, in the same month, the Veteran was seen for physical therapy to resolve lumbar and radicular symptoms, and at a VA annual physical, it was noted that the Veteran had radiculopathy down his right leg.  

The Board also referenced a September 2007 VA spine examination report that included a diagnosis of advanced degenerative intervertebral disc disease of the lumbar spine with stenosis and radiating pain into the right leg, but no radiculopathy.  However, as noted by the Board, an October 2007 VA history and physical examination report showed chronic low back pain with radiculopathy down the right leg.  In December 2007, the Veteran underwent a lumbar laminectomy with foraminotomy and decompression at L4-L5 and at L5-S1, and at an April 2008 VA primary care treatment, the Veteran reported that he had the surgery due to significant pain in his lower back, down to both legs.  The April 2008 VA primary care treatment note provides that the Veteran had scoliosis of the spine that also contributed to his right leg pain.  

In its July 2013 remand order, the Board also noted that additional post-surgery records continued to reflect reports of radiculopathy, specifically, October 2008 and 2009 VA physical examination records.  Additionally, the Board stressed that at the April 2011 VA examination, the Veteran had severe, sharp, and radiating pain in the bottom of the right buttock that radiated down the sides of his right thigh to his ankle.  As noted by the Board, the examiner did not address whether sensory findings were related the Veteran's current low back disability.  

The Board also instructed the examiner to answer whether any leg atrophy was due to the Veteran's service-connected low back disability.  The examiner was directed to specifically reference the October 2008 and April 2010 VA physical examination records noting muscle atrophy of the Veteran's left thigh, which was intimated as being due to a non-service connected left knee condition, and the April 2011 VA examination report noting left thigh atrophy, which failed to address whether the atrophy was related to the Veteran's current low back disability.   

Additionally, the Board directed the examiner to opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, the Veteran's service-connected low back disability renders him unable to secure or follow a substantially gainful occupation.  

The Board acknowledges that a VA back examination was conducted in May 2014; nevertheless, a remand is necessary to afford the Veteran a new VA examination.  Although the May 2014 examiner found that the Veteran had mild radiculopathy of the right lower extremity and no radiculopathy on the Veteran's left side, there is no indication that the examiner considered relevant medical history, as the examiner did not reference the specific medical history that the Board noted in its July 2013 remand order.  Additionally, while the examiner noted that the Veteran had multiple left knee surgeries with residual atrophy, the examiner did not specifically address whether any leg atrophy was due to the Veteran's low back disability, nor did the examiner reference the particular medical history that the Board detailed in its July 2013 remand order.  As the Board's prior remand instructions have not been complied with, a new VA examination is warranted and necessary to determine the current nature and severity of the Veteran's service-connected low back disability and radiculopathy of the right and left lower extremities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its Board's remand orders); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).

Additionally, a new VA examination is necessary to determine whether the Veteran is entitled to TDIU on an extraschedular basis.  First, contrary to the Board's July 2013 directive, as well as 38 C.F.R. § 4.19, the May 2014 VA examiner considered the Veteran's age when rendering her opinion, as she opined that the "natural course of aging, physical deconditioning, and service connected back condition" made it less likely than not that the Veteran could successfully engage in a physical occupation.  See 38 C.F.R. § 4.19 (stating that age may not be considered as a factor in evaluating unemployability).  Second, the examiner failed to discuss the functional impairment(s) imposed by all of the Veteran's service-connected conditions in the aggregate.  Therefore, a remand is necessary to determine whether the current manifestations associated with each of the Veteran's service-connected disabilities, considered alone and in conjunction with each other, render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 3.159(c)(4); Caffrey, 67 Vet. App. 377; Stegall, 11 Vet. App. at 271.  The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Accordingly, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities. See VBA Fast Letter 13-13 (June 17, 2013).

While on remand, updated VA treatment records, if any, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination to determine the current nature and severity of his service-connected lumbosacral strain with degenerative inter-vertebral disc disease and spinal stenosis of the lumbar spine, in addition to his lumbar radiculopathy of the right and left lower extremities. The claims file, to include electronic records in Virtual VA and VBMS, must be made available to, and reviewed by, the examiner.  

All signs and symptoms necessary for rating the Veteran's low back disability, to include range of motion testing, must be reported in detail.  

With respect to the Veteran's radiculopathy of the right and left lower extremities, the examiner should specifically reference the history noted above, to include private treatment records dated in October 2002, December 2002, October 2006, and December 2006, as well as VA treatment records and examination reports dated in December 2006, September 2007, October 2007, April 2008, October 2008, October 2009, and April 2011.

The examiner should also indicate whether any leg atrophy is due to the Veteran's service-connected low back disability.  Any opinion should specifically reference the history noted above, to include private treatment records dated in October 2002 and December 2002, in addition to VA treatment records and examination reports dated in October 2008, April 2010, and April 2011.

The examiner must also detail all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.

3.	Obtain an addendum opinion from an appropriate examiner who is qualified to offer a single opinion regarding the functional impact resulting from the Veteran's service-connected disabilities.  The entire claims file, to include a complete copy of this remand, must be made available to, and be reviewed by, the designated examiner.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail.

The examiner should discuss the functional limitations associated with, and expected effect in an occupational setting resulting from, the Veteran's service-connected lumbosacral strain with degenerative inter-vertebral disc disease and spinal stenosis of the lumbar spine, lumbar radiculopathy of the right and left lower extremities, and left varicocele disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  

	In rendering an opinion, the examiner should address any findings from previous VA examinations and treatment records.  

	All opinions should be accompanied by a supporting rationale.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.	After the development has been completed, the AOJ should re-adjudicate the Veteran's claims. If any of the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


